DETAILED ACTION
Claims 1 – 16 of U.S. Application No. 16853372 filed on 4/20/2020 are presented for examination. Claims 17-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2020, 5/13/2021, and 9/30/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 1 -16 in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not provide support that there would be a search burden on the Examiner if restriction were not required.  This is not found persuasive because MPEP 808.02 explains that Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (for example, searching for the device invention is not likely to result in finding art pertinent to the method of fabricating). That being said, searching for the two different inventions independently constitutes a serious search burden on the examiner.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, method of fabricating, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a second cooling procedure that removes heat from a fluid circulated by the HVAC compressor apparatus.” It is not clear what the fluid is, also it is not clear what the claim HVAC is. It is anticipant basis and the abbreviation HVAC needs to be spelled out to ease understanding the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 13 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 102315739; Hereinafter, “Wang”).
Regarding claim 1: Wang discloses an apparatus(the electrical machine shown in fig. 1-2), comprising: a housing (1) of a permanent magnet motor (the disclosed electrical machine could be used as motor as mentioned in page 3 of the attached English translation, para before the “brief description”), comprising: a stator (3-4); a rotor (5-9); a permanent magnet (6) coupled to an outer surface of the rotor (rotor core 7) and situated between the stator (stator core 3) and the rotor (rotor core 7); a shaft (9), extending through an opening in the rotor (through rotor core 7), that rotates in unison with the rotor (the shaft is part of the rotor); and a core element (5, 8) composed of a ferromagnetic material (page 4 of the attached translation, last paragraph), wherein the core element is configured to cause a reluctance path (shown as a dashed line in fig. 4) to the shaft (9) during operation of the permanent magnet motor.

    PNG
    media_image1.png
    554
    822
    media_image1.png
    Greyscale

Regarding claim 2/1: Wang discloses the limitations of claim 1 and further discloses that the ferromagnetic material is iron (pure electric iron; last paragraph of the attached translation).
Regarding claim 3/1: Wang discloses the limitations of claim 1 and further discloses that the core element (5, 8) is coupled to the shaft (9; fig. 4).
Regarding claim 4/1: Wang discloses the limitations of claim 1 and further discloses that a flux barrier (a minute gap is inherently existing between the core 7 and 5, or 8, such gap is considered a flux barrier because of its high magnetic resistance) situated between the core element (5, 8) and the rotor (core 7).
Regarding claim 13/1: Wang discloses a permanent magnet motor (the disclosed electrical machine could be used as motor as mentioned in page 3 of the attached English translation, para before the “brief description”), comprising: a housing (1), comprising: a stator (3-4); a rotor (5-9); a permanent magnet coupled to the rotor (6); a shaft (9), extending through an opening of the rotor (through rotor core 7), that rotates in unison with the rotor (the shaft is part of the rotor); and a core element (5, 8) comprising a ferromagnetic material (page 4 of the attached translation, last paragraph), wherein the core element is configured to cause the shaft (9) to act as a reluctance path (shown as a dashed line in fig. 4) during operation of the permanent magnet motor.
Regarding claim 14/13: Wang discloses the limitations of claim 13 and further discloses that the core element (5, 8) is coupled to the shaft (9; fig. 4).
Regarding claim 15/13: Wang discloses the limitations of claim 13 and further discloses that a flux barrier (a minute gap is inherently existing between the core 7 and 5, or 8, such gap is considered a flux barrier because of its high magnetic resistance) situated between the core element (5, 8) and the rotor (core 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 - 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Satoh et al. (US 6069431; Hereinafter, “Satoh”).
Regarding claim 5/1: Wang discloses the limitations of claim 1 but does not disclose that the core element is coupled to the stator.
Satoh teaches coupling the core (5 or 6 or 7) element to the stator (armature 1) to stabilize the voltage in the armature (abstract, last 3 lines).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang with core element is coupled to the stator as disclosed by Satoh to stabilize the voltage in the armature (abstract, last 3 lines).
Regarding claim 6/1: Wang discloses the limitations of claim 1 but does not disclose that the core element has a shape that is one of a group comprising: a disc, a toroidal, and a cylinder, with an interior opening through which the shaft extends.
Satoh discloses core element (5, 6, or 7) has a shape that is one of a group comprising: a disc (7), a toroidal (6), and a cylinder (5), with an interior opening through which the shaft (3) extends.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang with core element has a shape that is one of a group comprising: a disc, a toroidal, and a cylinder, with an interior opening through which the shaft extends as disclosed by Satoh to ease the installation and to optimize the voltage stabilization.
Regarding claim 7/1: Wang discloses the limitations of claim 1 but does not disclose that a signal filter device, comprising an inductor, configured to reduce a total harmonic current distortion of a pulse width modulation signal.
Satoh discloses a signal filter device, comprising an inductor (L; fig. 6), configured to reduce a total harmonic current distortion of a pulse width modulation signal (col. 3, lines 33-47).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang with a signal filter device, comprising an inductor, configured to reduce a total harmonic current distortion of a pulse width modulation signal as disclosed by Satoh to cancel the noise which the apparatus is subject to.
Regarding claim 16/13: Wang discloses the limitations of claim 13 but does not disclose that the core element is coupled to the stator.
Satoh teaches coupling the core (5 or 6 or 7) element to the stator (armature 1) to stabilize the voltage in the armature (abstract, last 3 lines).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang with core element is coupled to the stator as disclosed by Satoh to stabilize the voltage in the armature (abstract, last 3 lines).
Claims 8 – 9, 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Satoh and in further view of Jang et al. (EP 2611006; Hereinafter, “Jang”).
Regarding claim 8/7/1: Wang in view of Satoh disclose the limitations of claim 7 but does not disclose that the signal filter device is situated inside the housing of the permanent magnet motor.
Jang discloses signal filter device (50) is situated inside the housing (10) of the motor.
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang in view of Satoh with signal filter device is situated inside the housing of the permanent magnet motor as disclosed by Jang to protect the filter device from the outer environment.
Regarding claim 9/8/7/1: Wang in view of Satoh and Jang disclose the limitations of claim 8 but does not disclose a thermal transfer device that is configured to perform a first cooling procedure that removes heat from the signal filter device.
Jang further discloses a thermal transfer device (fan 20) that is configured to perform a first cooling procedure that removes heat from the signal filter device (50).
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang in view of Satoh and Jang with a thermal transfer device that is configured to perform a first cooling procedure that removes heat from the signal filter device as disclosed by Jang to cool the filter device, thus to reduce its ohmic resistance and to elongate its service life.
Regarding claim 11/8/7/1, and 12/11/8/7/1: Wang in view of Satoh and Jang disclose the limitations of claim 8 but does not disclose the inductor of the signal filter device is configured as a toroid, and the shaft extends through an interior opening of the toroid.
Jang further discloses that the inductor of the signal filter device (50) is configured as a toroid (fig. 1), and the shaft (13) extends through an interior opening of the toroid (fig. 1-2).
it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Wang in view of Satoh and Jang with inductor of the signal filter device is configured as a toroid, and the shaft extends through an interior opening of the toroid as further disclosed by Jang to ease installing and maintaining/replacing the Inductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832